Exhibit 10(iii).27

 

AMENDMENT TO THE 1999

AMENDED AND RESTATED EQUITY PARTICIPATION PLAN

OF

SAFEWAY INC.

 

Adopted February 26, 2004

 

Safeway Inc., a Delaware corporation (the “Company”), adopted The 1999 Amended
and Restated Equity Participation Plan of Safeway Inc. (the “Plan”), effective
upon the approval of the Plan by the stockholders of the Company. The
stockholders of the Company approved the Plan at the Company’s meeting of
stockholders held on May 11, 1999. The Plan was amended to increase the
aggregate number of shares of Common Stock issuable under the Plan by an
amendment to the Plan adopted by the Board on February 25, 2003, and such
amendment was approved at the Company’s meeting of stockholders on May 15, 2003.

 

The Company desires to amend the Plan to limit the period during which Awards
(as defined in the Plan) may be granted or awarded under the Plan. Such limit is
intended to satisfy the ten year term limit under New York Stock Exchange, Inc.
(“NYSE”) Rule 303A.08 (Shareholder Approval of Equity Compensation Plans)
applicable to “formula plans” (as defined in such Rule) that were approved prior
to the effective date of such Rule (June 30, 2003). This Amendment of the Plan
shall be effective as of the date of adoption by the Board of Directors of the
Company. This Amendment shall be interpreted and applied in accordance with NYSE
Rule 303A.08 and the ten year term limit of such Rule.

 

Section 11.2 of the Plan is hereby amended in its entirety as follows:

 

11.2 Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 11.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board. However, without approval of the Company’s stockholders given within
twelve months before or after the action by the Board, no action of the
Administrator may (a) except as provided in Section 11.3, increase the limits
imposed in Section 2.1 on the maximum number of shares which may be issued under
the Plan or (b) materially increase the benefits available to participants under
the Plan. No amendment, suspension or termination of the Plan shall, without the
consent of the Holder, alter or impair any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides. No Awards may be granted or awarded during any period of suspension or
after termination of the Plan, and in no event may any Awards be granted or
awarded under the Plan after the first to occur of the following events:

 

(a) The expiration of ten years from the date the Plan is adopted by the Board;
or

 

(b) The expiration of ten years from the date the Plan is approved by the
Company’s stockholders under Section 11.5.



--------------------------------------------------------------------------------

For purposes of the preceding sentence, the adoption by the Board of an
amendment to the Plan increasing the aggregate number of shares of Common Stock
issuable under the Plan, and the approval of such amendment by the stockholders
of the Company within twelve months pursuant to Section 11.5, shall be treated
as the adoption of the Plan by the Board, and the approval of the Plan by the
Company’s stockholders, respectively. The Plan was amended to increase the
aggregate number of shares of Common Stock issuable under the Plan by an
amendment to the Plan adopted by the Board on February 25, 2003, and such
amendment was approved by the stockholders of the Company on May 15, 2003.
Accordingly, pursuant to this Section 11.2, no Awards may be granted or awarded
under the Plan after February 24, 2013 (unless the Plan is further amended to
increase the aggregate number of shares of Common Stock in accordance with this
Section 11.2).

 

IN WITNESS WHEREOF, Safeway Inc. has hereunder adopted this Amendment to the
Plan as indicated by the signature of its duly authorized officer this 26th day
of February, 2004.

 

SAFEWAY INC.

By:

 

/s/ Robert A. Gordon

--------------------------------------------------------------------------------

Name:

 

Robert A. Gordon

Title:

 

Senior Vice President & General Counsel

 

2